IN THE SUPREME COURT OF THE
                               STATE OF OREGON


In the Matter of the Compensation            )    Agency No. 00-06287
of Charles R. Gode, Claimant.                )
                                             )
CHARLES R. GODE,                             )
                                             )
      Petitioner,                            )
      Petitioner on Review,                  )
                                             )    SC S49200
      v.                                     )    CA A113261
                                             )
SAIF CORPORATION and ARMSTRONG               )
MFG. CO.,                                    )
                                             )    ORDER VACATING AND
      Respondents,                           )    REMANDING FOR FURTHER
      Respondents on Review.                 )    CONSIDERATION




      Upon consideration by the court.

      The decision of the Court of Appeals is vacated, and the case is remanded to the
Court of Appeals for further consideration in light of SAIF v. Lewis, 335 Or 92, 58 P3d
814 (2002).

      Dated this 6th day of March 2003 .




                                             WALLACE P. CARSON, JR.
                                             CHIEF JUSTICE